                 UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF WISCONSIN
                         MILWAUKEE DIVISION


Innovative Masonry Restoration LLC                            Case No.: 2:18-cv-1877
d/b/a Innovation Masonry Restoration
of WI, LLC,
                                                         COMPLAINT
                         Plaintiff,
vs.

Milwaukee County,

                        Defendant.


      Plaintiff Innovative Masonry Restoration LLC d/b/a Innovation Masonry

Restoration of WI, LLC (“Plaintiff”), by and through its attorneys, Best & Flanagan,

LLP, as and for its Complaint against Defendant, Milwaukee County, states and

alleges as follows:

                               NATURE OF ACTION

      1.      This is an action for a breach of contract and declaratory judgment

arising from Plaintiff’s construction work under an agreement between Plaintiff

and Milwaukee County.

                                      THE PARTIES

      2.      Plaintiff is a Minnesota limited liability company duly organized and

existing under the laws of the State of Minnesota, with a principal place of business

at 16264 Lakeside Avenue SE, Prior Lake, Minnesota 55372.

                                           1

           Case 2:18-cv-01877-NJ Filed 11/29/18 Page 1 of 10 Document 1
      3.      Plaintiff is registered to do business in the state of Wisconsin and is

the business of restoring, repairing, and maintaining the interiors and exteriors of

buildings comprised of masonry, brick, concrete, and other materials.

      4.      Plaintiff has two members, David Laporte and Jim Dolby.

      5.      David Laporte is a Minnesota citizen residing at 16264 Lakeside

Avenue SE, Prior Lake, Minnesota 55372.

      6.      Jim Dolby is a Minnesota citizen residing at 6160 150th Street SE, Prior

Lake, Minnesota 55372.

      7.      Defendant    Milwaukee     County    is   a   Municipal   Corporation,

authorized to sue and be sued, organized under the laws of the State of

Wisconsin. Milwaukee County’s principal place of business is located at 901 North

9th Street, Suite 210, Milwaukee, Wisconsin 53233.

                          JURISDICTION AND VENUE

      8.      This Court has diversity jurisdiction because the matter in

controversy exceeds the sum of $75,000, exclusive of interest and costs, and is

between citizens of different states. See 28 U.S.C. §1332(a).

      9.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(a) and (b)

because Defendant Milwaukee County is a resident of this District and a

substantial part of the events giving rise to these claims occurred in Milwaukee

County.


                                          2

           Case 2:18-cv-01877-NJ Filed 11/29/18 Page 2 of 10 Document 1
                                        FACTS

      10.    On January 16, 2018, Milwaukee County entered into an agreement

with Plaintiff (the “Contract”) for Plaintiff to provide certain masonry labor and

furnish materials, tools, and equipment on a unit price basis for the Milwaukee

County Courthouse Basement Tunnel Wall Repairs project located in Milwaukee,

Wisconsin, Project Code WC 095012 (the “Project”). A true and correct copy of the

Contract, including its General Conditions and Supplementary Conditions, is

attached as Exhibit A.

      11.    Under the Contract, Milwaukee County agreed to pay Plaintiff

$754,706.00 (“Contract Sum”) in exchange for Plaintiff furnishing the labor and

materials per the Contract’s plans, specifications and other documents.

      12.    Section 8.04 of the Contract requires Milwaukee County to make

payments to Plaintiff “promptly when they are due as provided in paragraphs

14.02.C and 14.07.C” of the Contract.

      13.    The Contract Sum was based upon the estimated Project quantities

provided by Milwaukee County and its engineering consultant, Graef-USA, Inc.

(“Graef”).

      14.    Pursuant to Section 11.03 of the Contract’s Supplementary

Conditions, the Contract Sum is subject to adjustment if the actual quantities of

work differ by more than 25 percent from the estimated quantity of such item.


                                          3

         Case 2:18-cv-01877-NJ Filed 11/29/18 Page 3 of 10 Document 1
      15.    On or around March 20, 2018, Plaintiff provided Milwaukee County

with notice that the Contract Sum did not account for mobilization and general

conditions costs and requested an adjustment in accordance with Section 11.03 of

the Contract’s Supplementary Conditions.

      16.    Shortly thereafter, representatives from Plaintiff and Milwaukee

County met and agreed that the Contract Sum would be adjusted to allow Plaintiff

to recover its mobilization and general conditions costs.

      17.    In addition to the mobilization and general conditions costs, Plaintiff

provided written and verbal notice to Milwaukee County that the actual quantities

on the interior tunnel work were more than 25% less than the estimated quantity

for that work.

      18.    On May 12, 2018, after meeting with Milwaukee County

representatives, Plaintiff submitted a written notice of claim pursuant to Section

10.05.A of the Contract’s General Conditions. A true and correct copy of Plaintiff’s

written notice of claim is attached as Exhibit B.

      19.    Plaintiff’s written notice of claim explained the rationale behind

Plaintiff’s request and included a spreadsheet setting forth Plaintiff’s proposed

unit price adjustments.

      20.    On June 12, 2018, Graef’s representative Jason Gross informally

responded to Plaintiff’s notice of claim. A true and correct copy of Graef’s informal


                                         4

         Case 2:18-cv-01877-NJ Filed 11/29/18 Page 4 of 10 Document 1
response is attached as Exhibit C. In Graef’s June 12th response, Mr. Gross

conceded that Graef’s estimated quantities for the Project were incorrect, stating

“[w]e all recognize there is an issue with the unit quantities on the bid form and

bid documents compared to the measured field quantities.”

      21.    Instead of providing a unit price adjustment, Mr. Gross stated that

“[i]t is premature to settle this now” and that “I have every confidence that

adjustments will be discussed and settled at a later date.”

      22.    On June 25, 2018, Plaintiff sent Milwaukee County and Graef a letter

requesting a decision on Plaintiff’s written notice of claim pursuant to Section

10.05A of the Contract’s General Conditions.

      23.    Milwaukee County did not respond to Plaintiff’s request.

      24.    On October 9, 2018, Plaintiff sent Milwaukee County and Graef

another letter and enclosed a spreadsheet setting forth Plaintiff’s entitlement to an

additional $202,843.47 under the Contract as a result of the unit price work

differing by more than 25 percent from the estimated quantities set forth in the

Contract. True and correct copies of Plaintiff’s last submittal of claim letter and

spreadsheet are attached as Exhibit D.

      25.    Plaintiff specifically noted in its October 9, 2018 letter that its

spreadsheet constituted Plaintiff’s “last submittal of the claimant” under Section

10.05 of the Contract.


                                         5

         Case 2:18-cv-01877-NJ Filed 11/29/18 Page 5 of 10 Document 1
      26.    This same day, Graef responded to Plaintiff’s letter by notifying

Plaintiff that Graef was not Milwaukee County’s “ENGINEER” as that term is

defined under the Contract, and therefore any response to Plaintiff’s last submittal

would have to come from Milwaukee County’s designated representative Kevin

Lenius.

      27.    Because Plaintiff’s October 9, 2018 letter and accompanying

spreadsheet constituted Plaintiff’s last submittal, Section 10.05(B) of the Contract

required Milwaukee County to provide a final, formal written decision within 30

days of receiving Plaintiff’s last submittal.

      28.    Section 10.05(C) of the Contract goes on to state that if Milwaukee

County did not render a formal decision in writing within the 30 days in Section

10.05(B), then “a decision denying the Claim in its entirety shall be deemed to have

been issued 31 days after receipt of the last submittal of the claimant…”

      29.    Milwaukee County did not render a formal, written decision by

November 10, 2018. Instead, Milwaukee County sent a Plaintiff a “Seven Day

Notice Letter” on November 12, 2018, threatening to remove Plaintiff from the

Project because of delays to and a lack of progress on the Project. This was the first

time Milwaukee County had ever told or provided any sort of notice to Plaintiff

regarding the Project’s delays or perceived lack of progress.




                                           6

          Case 2:18-cv-01877-NJ Filed 11/29/18 Page 6 of 10 Document 1
         30.   Plaintiff responded to Milwaukee County’s Seven Day Notice Letter

on November 15, 2018, and in accordance with Section 10.05B(2), submitted its

written notice of intention to appeal from Milwaukee County’s decision to deny

Plaintiff’s $202,843.47 claim in its entirety.

         31.   The allegations in this Complaint show that despite Plaintiff’s

numerous requests, Milwaukee County and its agent Graef have refused to

discuss or negotiate the unit price adjustments that Plaintiff is entitled to receive

under the Contract.

         32.   Nevertheless, Plaintiff has provided the labor, services, and materials

required under the Contract, all in a satisfactory and workmanlike manner.

                                    COUNT I
                               DECLARATORY RELIEF

         33.   Plaintiff re-alleges each of the paragraphs above as if set forth in this

count.

         34.   An actual controversy exists between Plaintiff and Milwaukee

County as to the amount of the unit price adjustment required by Section 11.03 of

the Contract’s Supplementary Conditions.

         35.   It is Plaintiff’s position that it is entitled to a unit price adjustment of

at least $202,843.47 under the Contract.




                                             7

           Case 2:18-cv-01877-NJ Filed 11/29/18 Page 7 of 10 Document 1
         36.   Based on its failure to respond to Plaintiff’s last submittal of claim,

Milwaukee County’s position appears to be that Plaintiff is not entitled to any unit

price adjustment under the Contract.

         37.   Plaintiff has satisfied all of the Contract’s notice and claim

requirements, including the provisions set forth in Section 10.05(A)-(D) of the

Contract.

         38.   Due to the above-referenced controversy, declaratory relief is both

ripe and necessary to afford relief from uncertainty and insecurity regarding the

rights, status, and other legal relations between Plaintiff and Milwaukee County

under the Contract.

         39.   Plaintiff therefore requests a declaratory judgment finding that (i)

Plaintiff and Milwaukee County agreed to a unit price adjustment, (ii) the actual

quantities of work listed in Plaintiff’s last submittal of claim differed by more than

25 percent from the estimated quantities originally set forth in the Contract, and

(iii) Plaintiff is entitled to a unit price adjustment in an amount greater than

$202,843.47.

                                   COUNT II
                              BREACH OF CONTRACT

         40.   Plaintiff re-alleges each of the paragraphs above as if set forth in this

count.



                                            8

           Case 2:18-cv-01877-NJ Filed 11/29/18 Page 8 of 10 Document 1
      41.    Plaintiff and Milwaukee County have a valid and enforceable

contract, requiring Milwaukee County to pay Plaintiff for work performed under

the Contract at the Project.

      42.    Plaintiff satisfactorily performed its obligations under the Contract in

a good and workmanlike manner.

      43.    Milwaukee County has breached the Contract by failing to agree to a

unit price adjustment as required by Section 11.03 of the Contract.

      44.    Specifically, Plaintiff has provided documentary evidence and

Milwaukee County’s agent Graef has conceded that the unit quantities in the

Contract are different then the measured field quantities.

      45.    Nevertheless, Milwaukee County, through its agent Graef, told

Plaintiff without any contractual justification that Plaintiff must wait to have this

issue “settled at a later date.”

      46.    Despite Plaintiff’s numerous requests, Milwaukee County has made

no effort to resolve Plaintiff’s unit price adjustment claim.

      47.    Plaintiff has suffered damages in excess of $202,843.47, plus interests

and costs, as a direct and proximate result of Milwaukee County’s material breach

of the Contract, with the exact amount to be determined at trial.




                                          9

         Case 2:18-cv-01877-NJ Filed 11/29/18 Page 9 of 10 Document 1
        WHEREFORE, Plaintiff requests that the Court enter an Order as follows:

        1.      Issuing a declaratory judgment that (i) Plaintiff and Milwaukee

County agreed to a unit price adjustment, (ii) the actual quantities of work listed

in Plaintiff’s last submittal of claim differed by more than 25 percent from the

estimated quantities originally set forth in the Contract, and (iii) Plaintiff is entitled

to a unit price adjustment in an amount greater than $202,843.47;

        2.      Awarding Plaintiff damages in excess of $202,843.47;

        3.      Awarding prejudgment interest of at least five percent under Wis.

Stat. §138.04; and

        4.      Awarding Plaintiff all such other and further relief as the Court

deems just and proper.

                                          BEST & FLANAGAN LLP

 Dated: November 29, 2018                 By: s/ Edward P. Sheu
                                          Edward P. Sheu (#1049835)
                                          60 S. Sixth Street, Suite 2700
                                          Minneapolis, MN 55402
                                          (612) 339-7121
                                          (612) 339-5897 (fax)
                                          esheu@bestlaw.com

                                          Attorney   for  Plaintiff   Innovative
                                          Masonry    Restoration    LLC    d/b/a
                                          Innovation Masonry Restoration of WI,
                                          LLC
5339513_5




                                           10

             Case 2:18-cv-01877-NJ Filed 11/29/18 Page 10 of 10 Document 1
